DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 20 is objected to because of the following informalities:  
In claim 20, line 2 before “electronic device” insert - - an - - for clarity.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The preamble of claim 1 requires “applying a screen protector to a surface” however none of the steps of claim 1 require a screen protector so that it is unclear how the preamble is intended to further limit claim 1, i.e. a method of applying a screen protector to a surface must include a step of 
Claim 12 recites the limitation “the top surface” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation “the upper chamber” in line 13.  There is insufficient antecedent basis for this limitation in the claim.
Claims 21 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that they fail to point out what is included or excluded by the claim language (i.e. “as described herein” is indefinite/unclear and confusing).  These claims are an omnibus type claim (See MPEP 2173.05(r)).

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7, 8, 10, 11, 21, and 22 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Sung et al. (U.S. Patent Application Publication 2009/0277578).
Sung discloses a method of applying a screen protector (1907 and considered a screen protector and including in as much as the preamble further limits claim 1 see the 35 USC 112 rejection above) to a surface (1905), comprising: aligning a first mating surface (of 1907) with a second mating surface (of 1905) within a vacuum chamber (see Paragraph 0103); creating a vacuum within the chamber; inflating an airbag (1901) arranged within the chamber (wherein as set forth in paragraph 0103 “any of the forgoing processes may be applied in a vacuum chamber” is considered to anticipate the limitations or if somehow considered to not necessarily anticipate the limitations it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the method taught by Sung includes aligning the first mating surface with the second mating surface within the vacuum chamber, creating a vacuum within the chamber and inflating the airbag in the chamber following that expressly taught by Sung in paragraph 0103 and “any of the forgoing processes may be applied in a vacuum chamber”); contacting the first mating surface with the airbag; inflating the airbag 
Regarding claim 2, Sung teaches the first mating surface further includes an adhesive layer arranged between the first mating surface and second mating surface (Paragraph 0057).  
Regarding claim 3, Sung teaches forcibly mating (by pressure) the first mating surface to the second mating surface (Paragraph 0088).
Regarding claim 4, Sung teaches the fluid trapped between the first mating surface and the second mating surface is air (Paragraph 0088).
Regarding claim 5, Sung teaches the airbag initially contacts the center of the first mating surface (Paragraph 0088).
Regarding claim 7, Sung teaches the adhesive layer is applied to the second mating surface prior to the first mating surface (Paragraph 0057). 
Regarding claim 8, Sung teaches the airbag is inflated via a pump (Paragraph 0087).  
Regarding claim 10, Sung teaches the airbag is arranged above the first mating surface and second mating surface (Figure 2).  
Regarding claim 11, Sung teaches the first mating surface and second mating surface are held in place by a holder (1903) considered an alignment fixture when contacted by the airbag (Paragraph 0087).
Regarding claims 21 and 22, Sung teaches a screen protector application method (“as described herein” at least with respect to claim 1) and corresponding system (“as described herein” at least with respect to a system corresponding to the method of claim 1) as set forth above (claims 21 and 22 rejected in as much as they are currently understood see the 35 USC 112 rejections above).

Claim Rejections - 35 USC § 103
Claims 1-8, 10, 11, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang (either of CN 107934018 and see also the machine translation or WO 2019/104475 and see also the machine translation) in view of Sung.
Jiang discloses a method of applying a screen protector (2) to a surface (1), comprising: aligning a first mating surface (of 2) with a second mating surface (of 1); creating a vacuum; inflating an airbag (21); contacting the first mating surface with the airbag; inflating the airbag to extend towards the perimeter of the first mating surface and second mating surface; and removing fluid (air) trapped between the first mating surface and the second mating surface (Figure 2 and Paragraphs 0004, 0034, 0036, 0045, 0049, and 0064 of the machine translation of CN 107934018 and Paragraphs 0006, 0043, 0045, 0054, 0058, and 0074 of the machine translation of WO 2019/104475).
As to the limitations in claim 1 of “within a chamber”, “within the chamber”, and “arranged within the chamber”, Jiang teaches the vacuum step (Paragraphs 0049 and 0064 of the machine translation of CN 107934018 and Paragraphs 0058 and 0074 of the machine translation of WO 2019/104475) without expressly teaching how the vacuum is applied wherein conventional structure is to carry out the method within a vacuum chamber as evidenced by Sung (Paragraph 0103).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the method taught by Jiang is carried out within a vacuum chamber, i.e. aligning the first mating surface (of 2) with the second mating surface (of 1) within a vacuum chamber; creating a vacuum within the chamber; and inflating the airbag arranged within the chamber, as is the conventional and predictable structure to apply vacuum during the method as evidenced by Sung.
Regarding claim 2, Jiang teaches adhesive surface of (2) (Paragraph 0032 of the machine translation of CN 107934018 and Paragraphs 0073 and 0075 of the machine translation of WO 
Regarding claim 3, Jiang teaches forcibly mating (by pressure) the first mating surface to the second mating surface (Paragraph 0023 of the machine translation of CN 107934018 and Paragraph 0029 of the machine translation of WO 2019/104475).
Regarding claim 4, Jiang teaches the fluid trapped between the first mating surface and the second mating surface is air (Paragraph 0014 of the machine translation of CN 107934018 and Paragraph 0016 of the machine translation of WO 2019/104475).
Regarding claim 5, Jiang teaches the airbag initially contacts the center of the first mating surface (Paragraphs 0045, 0060, 0073, and 0076 of the machine translation of CN 107934018 and Paragraphs 0054, 0070, 0083, and 0086 of the machine translation of WO 2019/104475).
Regarding claim 6, Jiang teaches the first mating surface and the second mating surface are glass (Paragraphs 0034 and 0036 of the machine translation of CN 107934018 and Paragraphs 0043 and 0045 of the machine translation of WO 2019/104475).
Regarding claims 7 and 2, as noted above Jiang teaches adhesive surface of (2) considered the first mating surface (of 2) further includes an adhesive layer arranged between the first mating surface and second mating surface.  Jiang does not teach away from applying the adhesive layer to the second mating surface prior to the first mating surface.  It is further well understood in the art the mating surfaces are laminated by adhesive applied to either one of or both of the surfaces as evidenced by Sung (Paragraph 0057).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention either one of or both of the first mating surface and the second mating surface taught by Jiang as modified by Sung comprise adhesive, e.g. specifically the first mating surface further includes an adhesive layer arranged between the first mating surface and second mating surface and the adhesive layer is applied to the second mating surface prior to the first mating surface, 
Regarding claim 8, Jiang does not require the airbag is inflated by any particular means wherein it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the airbag is inflated as taught by Jiang as modified by Sung via a pump as is conventional and predictable inflation means as evidenced by Sung (Paragraph 0087).  
Regarding claim 10, Jiang teaches the airbag is arranged above the first mating surface and second mating surface (Figure 2).  
Regarding claim 11, Jiang teaches the first mating surface and second mating surface are held in place by a positioning module considered an alignment fixture when contacted by the airbag (Paragraph 0064 of the machine translation of CN 107934018 and Paragraph 0074 of the machine translation of WO 2019/104475).
	Regarding claims 21 and 22, Jiang as modified by Sung teach a screen protector application method (“as described herein” at least with respect to claim 1) and corresponding system (“as described herein” at least with respect to a system corresponding to the method of claim 1) as set forth above (claims 21 and 22 rejected in as much as they are currently understood see the 35 USC 112 rejections above).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sung optionally in view of Richter et al. (U.S. Patent Application Publication 2005/0073507).
Sung is described above in full detail.  Sung teaches the second mating surface is glass (Paragraph 0055), and the first mating surface is flexible optically transparent material (Paragraph 0044) without being limited to any particular material.  It would have been obvious to one of ordinary skill in .
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sung in view of Saint-Gobain (GB 1449767).
Sung is described above in full detail and teaches all of the limitations in claim 9 except for a specific teaching wherein the airbag is inflated via atmospheric pressure.  It is known in the same art the membrane (27 and analogous to the airbag) is inflated via atmospheric pressure prior and in addition to applying positive fluid pressure to press the mating surfaces and including adhesion is further improved as evidenced by Saint-Gobain (Figures 1-4 and Page 2, lines 35-43 and Page 3, line 124 to Page 4, line 51).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the airbag is inflated as taught by Sung via atmospheric pressure (prior and in addition to applying positive fluid pressure as taught by Sung) as a simple substitution of one known method to inflate for another to yield predictable results, i.e. to press the mating surfaces, as evidenced by Saint-Gobain and including adhesion is further improved.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Jiang and Sung as applied to claims 1-8, 10, 11, 21, and 22 above, and further in view of Saint-Gobain.
Jiang as modified by Sung above teach all of the limitations in claim 9 except for a specific teaching wherein the airbag is inflated via atmospheric pressure.  Saint-Gobain is described above in full detail.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the airbag is inflated as taught by Jiang as modified by Sung via atmospheric pressure (prior and in addition to applying positive fluid pressure as taught by Jiang) as a simple .
Claims 12-14, 16, 17, 19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Sung in view of McCalley et al. (U.S. Patent 9,981,460).  Additionally, claims 12-14, 16, 17, 19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang and Sung as applied to claims 1-8, 10, 11, 21, and 22 above, and further in view of McCalley.
Sung and Jiang as modified by Sung above each disclose an application system, comprising: a chamber that can hold a vacuum and an extendable member (and regarding claim 13 wherein the extendable member is an airbag) wherein when a vacuum is applied to the chamber and (at least when) positive fluid pressure is applied to the extendable member, the extendable member extends downward into the chamber and contacts and presses a material or article worked upon.
As to the limitations in claim 12 of “arranged on the top surface of the chamber; and a pump arranged to apply a vacuum to the chamber”, Sung and Jiang as modified by Sung each do not expressly describe the chamber in detail wherein conventional vacuum chamber comprises the extendable member (52) arranged above the material or article worked upon (as in Sung and Jiang) is arranged on a/the top surface (surface of top 28) of the chamber and a pump (68) is arranged to apply a vacuum to the chamber as evidenced by McCalley (Figures 4 and 5 and Column 3, line 25 to Column 4, line 60).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the system taught by Sung and Jiang as modified by Sung each further comprises the extendable member arranged on a/the top surface of the chamber and a pump arranged to apply a vacuum to the chamber as is well understood by one of ordinary skill in the art as the detail of the chamber to predictably comprise the extendable member arranged above the material or article worked upon and to predictably apply a vacuum to the chamber as evidenced by McCalley.

Regarding claims 16 and 19, each of Sung (described above in full detail) and Jiang (described above in full detail) teach the extendable member initially contacts the center of the material or article worked upon, e.g. of the first mating surface, and moves outward towards the perimeter of the material or article worked upon, e.g. of the first mating surface, so that each also teach the extendable member applies a horizontal and vertical force to the material or article worked upon, e.g. the first mating surface and second mating surface, in a like manner to the same is applied in the instant invention (see Figure 8 of the instant invention).

Regarding claim 21, Sung as modified by McCalley and Jiang as modified by Sung and McCalley each teach a screen protector application system (“as described herein” at least with respect to claim 12) (claim 21 rejected in as much as it is currently understood see the 35 USC 112 rejections above).
Claims 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sung and McCalley as applied to claims 12-14, 16, 17, 19, and 21 above, and further in view of Saint-Gobain.  Additionally, claims 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang, Sung and McCalley as applied to claims 12-14, 16, 17, 19, and 21 above, and further in view of Saint-Gobain.  
Regarding claim 15, Sung as modified by McCalley and Jiang as modified by Sung and McCalley teach all of the limitations in claim 15 except for a specific teaching of a valve fluidly coupled to the airbag wherein it is conventional in the same art a valve (16 and/or 17 and/or 18) is fluidly coupled to the membrane (27 and analogous to the airbag) to apply positive fluid pressure and/or atmospheric pressure and/or vacuum such as to inflate the membrane such as to press and to deflate the membrane such as to evacuate the chamber without the membrane contacting the material or article worked upon and/or to re-establish atmospheric pressure to open the chamber as evidenced by Saint-Gobain (Figure 1 and Page 4, line 106 to Page 5, line 56).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the system taught by Sung as modified by McCalley and Jiang as modified by Sung and McCalley further comprise a valve is fluidly coupled to the airbag to apply positive fluid pressure and/or atmospheric pressure and/or vacuum such as to inflate the airbag such as to press and to deflate the airbag such as to evacuate the chamber without the airbag contacting the mating surfaces and/or to re-establish atmospheric pressure to open the chamber as evidenced by Saint-Gobain.

Claims 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang and Sung as applied to claims 1-8, 10, 11, 21, and 22 above, and further in view of Saint-Gobain and optionally further Kleeman et al. (U.S. Patent Application Publication 2017/0253014).
Jiang as modified by Sung above teach a method of applying a screen protector to a surface, comprising: a chamber with an electronic device (1 and see paragraphs 0004 and 0034 of the machine translation of CN 107934018 and paragraphs 0006 and 0043 of the machine translation of WO 2019/104475 and including an electronic display screen of a touchable screen of electronic products such as mobile phones) arranged inside having a screen protector (2 and see paragraphs 0004 and 0036 of the machine translation of CN 107934018 and paragraphs 0006 and 0045 of the machine translation of WO 2019/104475) and/or adhesive layer arranged on a glass screen of the electronic device (wherein 
As to the limitations in claim 20 of “sealing a chamber”, “evacuating an airbag arranged within the chamber”, “venting the airbag to atmospheric pressure or applying positive fluid pressure;”, and “venting the upper chamber to atmospheric pressure or applying positive pressure; venting the airbag to atmospheric pressure or applying vacuum; and breaking the seal to remove the electronic device”, Jiang as modified by Sung do not expressly teach all of these steps, it being noted Jiang and Sung do not teach away from these steps.  It is known in the art of similar method to form an adhered device to include a step of sealing the chamber by a seal (11) to ensure the tightness of the chamber under vacuum (Page 3, lines 36-41), a step of evacuating the membrane (27) (analogous to the airbag taught by Jiang and Sung) arranged within the chamber to prevent inflating of the membrane during the evacuating the chamber (Page 4, lines 106-114), a step of venting the membrane to atmospheric pressure, i.e. a step of “venting the airbag to atmospheric pressure or applying positive fluid pressure”, 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN L GOFF II whose telephone number is (571)272-1216. The examiner can normally be reached 7:30 AM - 4:00 PM EST Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN L GOFF II/Primary Examiner, Art Unit 1746